                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LES:~IE WILLIS,                                 )
                                                )
               Plaintiff,                       )             2: 18-CV-00290
                                                )       DISTRICT JUDGE CERCONE
        V.                                      )    MAGISTRATE JUDGE LENIHAN
                                                )
THE HON. JUDGE LAWRENCE J. O'                   ~ ECF NOS. 139, 141, 158, 176, 178, 189, 190,
TOOLE, INDIVIDUALLY, AND IN HIS                 )   191,194,195&202
OFFCIAL CAP A CITY AS                           )
AD~IINISTRATIVE JUDGE FOR THE                   )
COL RT OF COMMON PLEAS OF                       )
ALLEGHENY COUNTY ORPHANS'                       )
COL RT DIVISION; MICHAEL                        )
MCGEEVER, INDIVIDUALLY AND IN                   )
HIS )FFICIAL CAPACITY AS DIRECTOR
    1
                                                )
                                                )
OF P,LLEGHENY COUNTY DEPT. OF                   )
COL RT RECORDS WILLS/ORPHANS'                   )
COL RT DIVISION; MELISSA DIESEL,                )
INDJVIDUALLY; AND WILLIAM                       )
TEN\JEY, INDIVIDUALLY;                          )

               Defendants.

                                 MEMORANDUM ORDER

        This civil action was commenced on March 7, 2018 when Plaintiff Leslie Willis filed a

Motion for Leave to Proceed in Forma Pauperis. (ECF No. 1.) That motion was granted and the

Complaint (ECF No. 3) was docketed on March 14, 2018. The case was referred to United

States Magistrate Judge Lisa Pupo Lenihan for pretrial proceedings in accordance with the

Mag strate Judges Act, 28 U.S.C. §636(b)(l), and Local Rules of Court 72.C and 72.D.

        The Magistrate Judge's Report and Recommendation (ECF No. 202), filed on March 8,

2019, recommended that the Motion to Dismiss by Defendants Melissa Diesel, Timothy

Finn~rty, Michael McGeever, William Tenney and James Uziel (ECF No. 139) be granted. It

was further recommended that the Motion to Dismiss filed by Defendant Lawrence J. OToole

(ECI' No. 141) be granted. It was also recommended that Plaintiff Leslie Willis' Motions to
Amrnd (ECF Nos. 178, 194, & 195) and Motions for Joinder (ECF Nos. 189, 190, & 191) be

deni1~d. The parties were informed that in accordance with the Magistrate Judges Act, 28 U.S.C.

§ 63·5(b)(l)(B) and (C), and Rule 72.D.2 of the Local Rules of Court, that they had fourteen (14)

days to file any objections. Plaintiff filed Objections to the Report and Recommendation on

April 5, 2019, and Amended Objections on April 8, 2019.

       After review of the pleadings and documents in the case, together with the Report and

Recc mmendation and Plaintiffs Objections, the following Order is entered:
                            11.!
       AND NOW, this _I_I_ day of April, 2019,

       IT IS HEREBY ORDERED that the Motion to Dismiss filed by Defendants Melissa

Dies~l, Timothy Finnerty, Michael McGeever, William Tenney and James Uziel (ECF No. 139)

is GRANTED.

       IT IS FURTHER ORDERED that the Motion to Dismiss filed by Defendant Lawrence

J. Or'oole (ECF No. 141) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff Leslie Willis' Motions to Amend (ECF Nos.

178, 194, & 195) and Motions for Joinder (ECF Nos. 189, 190, & 191) are DENIED.

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 202) of

Mag strate Judge Lenihan, dated March 8, 2019, is adopted as the opinion of the Court.

       IT IS FURTHER ORDERED that this Court construes ECF No. 158 (Plaintiffs

Obje.::tions to Magistrate Judge Memorandum Opinion (ECF No. 144)), and ECF No. 176

(Plai1tiff s Objections to Magistrate Judge Order re (Amended) Objections to Magistrate Judge

Merr orandum Opinion (ECF No. 14 7) Amending ECF No. 161, Objections to non-dispositive

Mag strate Judge Order), as appeals from the Magistrate Judge's Orders and are DISMISSED

AS MOOT as a consequence of this Court's adoption of the Report and Recommendation.



                                               2
      IT IS FURTHER ORDERED that the Clerk shall mark the case CLOSED.




                                            David Stewart Cercone
                                            Senior United States District Judge

cc:   Leslie Willis
      P. 0. Box 1153
      Bowie, MD 20718
      (Via First Class Mail)

      Lee M. Dellecker, Esquire
      ( Via CMIECF Electronic Mail)




                                        3
